Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 02, 2020

The Court of Appeals hereby passes the following order:

A20D0348. KELVIN KELLEY v. CORECIVIC OF TN, LLC et al.

      After the State Board of Workers’ Compensation denied Kelvin Kelley’s claim
for benefits, Kelley appealed to the superior court. On June 21, 2019, the superior
court entered an order affirming the State Board’s decision.1 On March 12, 2020,
Kelley sent this Court a document, which has been docketed as the instant application
for discretionary appeal, stating that he is seeking review of the superior court’s
June 21, 2019 order. We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Kelley filed this application on
March 12, 2020, which is 265 days after the superior court’s order was entered. His
application is thus untimely, and it is hereby DISMISSED for lack of jurisdiction.




      1
        Kelley filed a motion for out-of-time appeal, which the superior court denied.
His attempt to obtain appellate review of that order was dismissed. See Case No.
A20D0255 (dismissed on Jan. 23, 2020).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/02/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.